Citation Nr: 0724878	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-38 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cystic acne with 
residuals scars to the face and upper back. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1970.  

The matter of service connection for PTSD comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2005 rating decision by the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  The matter 
of service connection for cystic acne comes before the Board 
from a June 2005 RO rating decision. 

The veteran testified before the undersigned Veterans Law 
Judge at an RO hearing in January 2007. 

At the Board hearing the veteran submitted Department of Army 
Operational Report with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.  

The issue of service connection for cystic acne is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Board will advise the veteran when 
further action on his part is required.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD. 

2.  The veteran served in the Republic of Vietnam and through 
a buddy statement and Department of Army Operational Report 
showed he served in combat and that he had verifiable his in-
service stressors. 
CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  



II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

In October 2004 the veteran had a VA medical examination for 
PTSD and was diagnosed with mild symptoms of PTSD.  The Board 
accordingly finds that the veteran has a current diagnosis of 
PTSD.  The Board must now examine if the veteran has a 
verified or verifiable in-service stressor.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran testified that while in the Republic of Vietnam 
he was with the 584th Engineers, 20 Engineering Battalion as 
a bulldozer operator.  The veteran also testified that he was 
stationed at Leiku, Camp Anary up in the Cental Highlands and 
they were connected with the 4th Infantry Division. 

In an October 2004 statement the veteran listed nine 
stressors.  The veteran stated that on February 4, 1968, he 
had an emergency landing at the Pleiko Airport due to an 
automotive fire; also on February 4, 1968, at the Pleiko town 
square he saw prisoners and a body count; in August 1968 in 
Ban Me Thout he was ambushed on the road and his 18 wheeler 
truck that he drove was turned over; in Asha Valley in July 
1968 he was blown out of a truck by a rocket; in September 
1968 he spent 3 days and 2 nights under fire in Ban Me Thuot 
and he saw many causalities; in May 1968 in between Pleiko 
and Kontume he was ambushed on the road and saw soldiers cut 
a prisoners throat with a knife; in October 1968 at the 
Knotum River he saw a man drown in the river and he tried to 
save him but instead he died in the veteran's arms; in June 
1968 at Pleiko a close friend was blown from the truck and 
they were out of medicine; and in December 1968 in Kontum he 
sprayed the jungle with herbicide, Agent Orange. 

At the veteran's October 2004 VA PTSD examination the veteran 
reported that his stressors were that he saw a solider cut 
the throat of another person and that he was ambushed and saw 
people get killed by bullets and bombs.  The veteran also 
described that he was blown out of trucks and that he saw 
people get killed in booby traps. 

The veteran testified in January 2007 that he tried to save a 
man who drowned in the river and that man died in him arms, 
that he cleared the jungle for the Special Forces, the Green 
Beret and that he was put into a truck and hauled supplies 
for them for 6 months.  The veteran also testified that he 
was ambushed in the convoy on the way to Ban Me Thuot and 
that he was blown out of his truck. 

The record shows that the veteran served in the Republic of 
Vietnam from 1968 to 1969.  However, the Board emphasizes 
that service in a combat zone, without more, is not 
sufficient to establish that a veteran engaged in combat with 
the enemy.  See e.g., Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).   The Board notes that the RO stated that the in-
service stressful events were not sufficiently specific to 
allow verification with the Direct of the US Armed Services 
Center for Research of Unit Records.  However, the veteran 
submitted Department of the Army Operational Report - Lessons 
Learned for the 19th Engineers Brigade for the period of 
August 1, 1968 thru October 31, 1968. 
 
The Army Operational Report stated that on September 18, 
1968, a convoy form the 584th Engineer Company (LE) departed 
for Ban Me Thuot transporting a rock crushing plant, which 
was to be transferred to the 70th Engineer Battalion. The 
reported stated that on the last day of the three day convoy 
and within ten miles of their destination the convoy was 
attacked by enemy forces. 

In December 2006 the veteran submitted a buddy statement from 
J.P., who served in the Republic of Vietnam with the veteran.  
J.P. stated that they saw combat when they first arrived in 
Pleku and that they were unable to land because the airfield 
was under attack and that when they got to their base camp 
that night that too was under attack, along with the 4th 
Infantry Division.  J.P. stated that they also saw combat 
when they were ambushed on the road from Pleku to Konton, en 
route to Da Nang.  J.P. also stated  that though they were in 
a Combat Engineer Battalion they were deployed to different 
locations such as the 4th Infantry Division, 1st Cavalry 
Division, 82nd Airborne and Green Berets to build base camps, 
do mine sweeps and body counts, among other combat related 
duties.  J.P. concluded that there were times that he and the 
veteran were not together but that the times they were they 
saw combat.  

The Board notes that corroboration of every detail of a 
claimed stressor, including personal involvement, is not 
required; rather, a veteran needs only to submit independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002), citing Suozzi v. Brown, 10 Vet. App. 307 
(1997).  

Under these circumstances, the Board finds that the buddy 
statement, an unofficial indices of combat, in corroboration 
with the records of the Department of the Army, and the 
veteran's testimony is enough to conclude that there is a 
verified or verifiable stressor to support the diagnosis of 
PTSD.  Combat has not been established by objective, 
competent, and factual evidence of record.  See VAOPGCPREC 
12-99 at p. 4.  
  
The Board accordingly finds that the veteran has a current 
diagnosis of PTSD and a verifiable in-service stressor and 
therefore, service connection for PTSD should be granted.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection is warranted in this case.  

ORDER

Service connection for PTSD is granted. 


REMAND

The veteran testified that during his service in the Republic 
of Vietnam he sprayed herbicides which resulted in cystic 
acne.  

The veteran underwent a VA medical examination in April 2005.  
The VA physician diagnosed the veteran with cystic acne with 
residuals scars on his face and back.  The veteran was also 
diagnosed with stucco keratosis on his lower extremity.  
However, the VA examiner did not opine to the likely etiology 
of the cystic acne, i.e. the likelihood of the veteran's 
cystic acne being related to his military service.  
Accordingly, the RO should arrange for the veteran to undergo 
a VA examination by a dermatologist in order to obtain a 
competent medical opinion as to current nature of the 
veteran's cystic acne and the etiology. 

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records for the veteran's cystic acne.  
The veteran also should be informed that 
he may submit evidence to support his 
claim.  The RO's letter should invite the 
veteran to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.   The RO should arrange for the 
veteran to be given an evaluation at an 
appropriate VA facility by a 
dermatologist.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination reports should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The VA dermatologist should determine the 
nature and likely etiology of the 
veteran's cystic acne i.e.  if it is at 
least as likely as not that his cystic 
acne is a result of military service, 
possible exposure to Agent Orange. 

The VA dermatologist must explain the 
rationale for all opinions given.  If the 
dermatologist cannot reach an opinion 
without resorting to speculation, the 
dermatologist should so state and explain 
the basis for such determination.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the veteran's claim 
for cystic acne.

4.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford him the appropriate time period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


